Citation Nr: 0426790	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-12 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and a friend


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO decision, which granted 
service connection and a 30 percent rating for PTSD, 
effective in April 2000.  The veteran appeals for a higher 
rating.  

In June 2004, the veteran appeared at the RO and testified at 
a hearing conducted by the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing has been associated 
with the claims file.  

The appeal is being remanded to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


REMAND

The veteran disagrees with the 30 percent rating for his 
service-connected PTSD, contending that a higher rating is 
warranted.  A preliminary review of the record shows that he 
was afforded a VA psychiatric examination in November 2000.  
In that examination, he was diagnosed with PTSD and furnished 
a Global Assessment of Functioning (GAF) scale score of 55, 
to represent moderate symptoms or moderate difficulty in 
social or occupational functioning.  Subsequent to a December 
2001 rating decision, which granted service connection for 
PTSD, the veteran submitted statements and treatment reports 
from his private psychiatrist, Kusuma Rao, M.D., all of which 
reflect the sole diagnosis of PTSD.  In an undated report 
received in connection with his initial claim in April 2000, 
Dr. Rao furnished a GAF score of 70, to represent some mild 
symptoms or some mild difficulty in social or occupational 
functioning.  Thereafter, she indicated that the veteran's 
PTSD was "severe" in a report dated in December 2001, and 
"moderate" in reports dated in December 2002 and April 
2003.  In a statement dated in April 2003, she indicated that 
the veteran's prognosis was guarded and furnished a GAF score 
of 50, to represent serious symptoms or serious impairment in 
social or occupational functioning.  

Neither the VA examiner nor the veteran's private doctor has 
rendered an opinion specifically addressing the veteran's 
employability in light of PTSD manifestations.  In that 
regard, it was noted at the personal hearing that the veteran 
worked on a part-time basis, essentially 25 hours every other 
week, in a non-stressful job at the "insistence" of his 
private doctor.  His wife testified that he was unable to 
return to a job in the engineering field in which he had 
previously worked.  In view of this, the RO should arrange 
for the veteran to undergo a VA examination to determine the 
current severity of PTSD and to ascertain the effect of PTSD 
on his employability.  

Prior to the examination, the RO should obtain any additional 
records pertinent to treatment of PTSD, to include any 
private medical records, identified by the veteran.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  This includes any records 
of Dr. Rao relevant to treatment of PTSD.  It is noted, in 
Dr. Rao's statements and in the hearing testimony, the 
veteran receives bimonthly psychotherapy.  The file does not 
contain notes of those sessions, rather only brief summary 
reports dated in December 2001, December 2002, and April 
2003.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA), and the approximate dates 
of treatment, relevant to evaluation of 
the veteran for PTSD complaints.  After 
receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records for association with 
the claims file.  This includes any 
treatment records and bimonthly notes of 
psychotherapy sessions from Kusuma Rao, 
M.D.  

2.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
in order to determine the current nature 
and severity of his service-connected 
PTSD.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report.  The 
VA examiner should identify the nature, 
frequency and severity of all current 
manifestations of service-connected PTSD.  
In addition, the examiner should provide 
a GAF score with an explanation of the 
significance of the score assigned.  The 
examiner is requested to provide an 
opinion concerning the overall degree of 
social and industrial impairment 
resulting from the veteran's service-
connected psychiatric manifestations.  It 
is essential that the examiner also 
provide an opinion as to whether the 
veteran's PTSD renders him unemployable.  
A complete rationale for all opinions 
expressed should be provided.  

3.  Upon completion of the foregoing, the 
RO should re-adjudicate the veteran's 
claim of a higher rating for PTSD, 
consistent with Fenderson v. West, 
12 Vet. App. 119 (1999), and to include 
consideration of whether the veteran is 
entitled to a total disability 
compensation rating based on individual 
unemployability due to service-connected 
disability, see 38 C.F.R. § 4.16 (2003).  
Such determinations should be based on a 
review of the entire evidentiary record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice but 
he has the right to submit additional evidence and argument 
on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


